DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The term “elastic wiring” missing proposition such as   “an elastic wiring”
The term “the lengthwise direction thereof” lacks antecedent basis. It is not clear that the lengthwise direction of what, and term “the lengthwise” introduced first time , therefore would be “a lengthwise”.
The term “the length of conductor wire” lacks antecedent basis. The term “the length” introduced first time , therefore would be “a lengthwise”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over in view of JP5717007 (applicant’s cited reference,  hereinafter JP571) and in view of Endacott et al. (US6666732, hereinafter Endacott).
Referring to claim 1,  JP571 discloses a composite wiring (see figures 1-3) comprising: 
an elastic wiring comprising an elastic tube (bellow tube 2), 
a conductor wire (3) disposed inside the tube, and 
first and second fixing portions (fixing portion at 4) that fix the conductor wire (3) and the tube (2) together at both first and second ends of the tube (at both ends of 2), respectively, in the lengthwise direction thereof, 
the length of the conductor wire between the first and second fixing portions when the tube is in an unextended state being longer than the length of the tube between the first and second fixing portions; 

JP571 fails to disclose other wiring separate from the elastic wiring; and 
a connection member that connects the conductor wire of the elastic wiring and a conductor wire of the other wiring at least at the first fixing portion by caulking in a state of being brought into contact with each other, 
the connection member having an interior section sealed in a watertight manner with a sealing material.
Endacott disclose other wiring (12, figure 2) separate from the elastic wiring; and 
a connection member (18) that connects the conductor wire (20) of the elastic wiring and a conductor wire (12) of the other wiring at least at the first fixing portion by caulking in a state of being brought into contact with each other (see figure 5), 
the connection member having an interior section sealed in a watertight manner with a sealing material (24).
It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the composite wiring of JP571 to have cover with fixing portion arrangement as taught  by Endacott because  first paragraph in the summer of invention of Endacott mentions that the terminal connector mechanically and electrically connects a wire to a terminal fixture wherein both the mechanical connection and the electrical connection are sound and wherein the connection tends not to fail unreasonably over time. The device is of relatively simple design and construction and is relatively easy to install and maintain.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of JP57, Endacott, and Lhomme et al.  (US5278354, hereinafter Lhomme).

Referring to claim 3,  JP571 in view of Endacott disclose the composite wiring according to claim 1, but fail to disclose wherein the sealing material is a non-curing elastic sealing material.
Lhomme disclose the sealing material is a non-curing elastic sealing material (Lhomme states, “In the broadest aspect of the invention any adhesive may be employed with the heat-recoverable skirt although it should be a non-curable adhesive and preferably one whose adhesive strength decreases on heating. The adhesive is most preferably a hot-melt adhesive. Such an arrangement of connectors enables a semi-permanent electrical connection to be formed between a pair of wires which is sealed from the environment but which can be disconnected and reformed once or preferably more than once”).
It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the composite wiring of JP571 to have cover with fixing portion arrangement as taught  by Endacott because  first paragraph in the summer of invention of Lhomme mentions that Such an arrangement of connectors enables a semi-permanent electrical connection to be formed between a pair of wires which is sealed from the environment but which can be disconnected and reformed once or preferably more than once. 


Allowable Subject Matter
Claims 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130309903 discloses a connection member (38) that connects the conductor wire (20) of the elastic wiring and a conductor wire (12) of the other wiring at least at the first fixing portion by caulking in a state of being brought into contact with each other (see figure 5), the connection member having an interior section sealed in a watertight manner with a sealing material (40).

US5422438 discloses a connection member (4) that connects the conductor wire (9) of the elastic wiring and a conductor wire (9) of the other wiring at least at the first fixing portion by caulking in a state of being brought into contact with each other (see figure 2), the connection member having an interior section sealed in a watertight manner with a sealing material (12).

WO2011001840A1 discloses a connection member (13) that connects the conductor wire (conductor of cable 7) of the elastic wiring and a conductor wire (11) of the other wiring at least at the first fixing portion by caulking in a state of being brought into contact with each other (see figure 2), the connection member having an interior section sealed in a watertight manner with a sealing material (15).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847